Citation Nr: 9923989	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from June 10, 1966 to 
January 6, 1967, from October 21, 1985 to December 18, 1985, 
and from December 3, 1990 to March 28, 1991.  The record 
contains service administrative records, as well as a 
certification from the National Personnel Records Center, 
that he was stationed at Ft. Jackson, S.C., from June 1966 to 
January 1967 and discharged from service due to a physical 
disability that had existed prior to enlistment.  The Board 
notes that the veteran had active duty in Desert Storm, with 
a National Guard unit.  The appellant was apparently 
discharged from the National Guard in 1996.  

This appeal arises from the July 1997 notice of disagreement 
(NOD), and November 1997 substantive appeal for service 
connection for PTSD.

In the course of this appeal the veteran filed to reopen a 
claim for service connection for hearing loss, and he raised 
multiple issues for service connection.  He was informed of 
the requirement for new and material evidence in regard to 
the hearing loss claim in October 1997, and a rating action 
in April 1998 denied service connection for the other issues. 
These issues have not been developed for appeal and will not 
be considered by the Board at this time.  


REMAND

The record in this matter demonstrates that the RO has made 
intensive and commendable efforts to secure service medical 
records for the veteran from all custodians, including the 
National Personnel Records Center, National Guard records 
centers, and even from the veteran.  The RO has enjoyed only 
mixed success and the veteran has been less than fully 
cooperative.  For reasons explained below, the Board must 
reluctantly conclude that further development action is 
required. 

First, the record contains a letter from the Inspector 
General, California National Guard, dated November 15, 1996, 
noting that the veteran's medical records including a letter 
from Dr. Dunlevy, and a statement from Captain Elliot, were 
to the effect the claimant's "medical" condition had not 
improved and the veteran was medically unfit for retention in 
the California Army National Guard (CA ARNG).  The 
aforementioned records have not been associated with the 
veteran's file.  The Board is constrained to conclude that 
the basis for the claimant's "medical" separation from the 
ARNG may well be relevant in this case.

Second, the crux of this claim has been that the appellant 
has PTSD based upon alleged "stressors" in service.  There 
is evidence of psychiatric symptoms following a Scud rocket 
impact about a mile and half from the veteran's duty station 
in Saudi Arabia in February 1991.  Had the claimant confined 
his accounts to this episode, this would be a simple case.  
In what can only be described as a truly bizarre turn of 
events, however, the claimant has chosen to advance his claim 
under repeated allegations of "stressor" events during 
alleged service in the Republic of South Vietnam.  On 
physical examination by the VA in June 1991, the veteran 
reported combat duty in Vietnam, including extensive 
"Napalm" burns.  In September 1991 he reported "Napalm" 
burns in Vietnam while a "tunnel rat."  Reference was made 
to duty in Saudi Arabia and an award of a Purple Heart Medal.  
In October 1991 he reported his first hospitalization at age 
22 for "flashbacks" from Vietnam.  On official examination 
in August 1995, the veteran reported that events in Saudi 
Arabia brought back recollections of being a "tunnel rat" 
in Vietnam.  He stated he had flashbacks from Vietnam and 
Saudi Arabia.  

The record shows beyond reasonable dispute based upon service 
department records that the claimant never ventured west of 
Ft. Jackson, S.C., during his period of active duty in 1966-
67.  Indeed, in hearing testimony in December 1996 and on 
examination in March 1997, the veteran admitted that he did 
not go to Vietnam.  The problem now presented on this record 
is how the Board, or any reasonable adjudicator, can attach 
any credibility whatsoever to the veteran's report of 
subjective symptoms or his reports of medical history in the 
face of devastating evidence that he has advanced 
demonstrably grossly false statements in support of a claim 
for compensation benefits.  Credibility is an adjudicative, 
not a medical determination.  

The record now contains a March 1997 report by a psychologist 
resulting in a diagnosis of dysthymic disorder.  The 
psychologist attributed this disorder to combat in Saudi 
Arabia.  The Board can not find this medical report 
satisfactory to resolve this claim as it does not grapple at 
all with the question of how the examiner concluded that the 
claimant's accounts were credible, or what would be the 
examiner's conclusion if she considered the lack of 
credibility of the claimant.  

The record further demonstrates that the claimant reported at 
his hearing that he went to a VA outpatient facility in Palo 
Alto in 1969 or 1970, and that he had a copy of his DD-214 
for his military service in 1966, Transcript (T.) pp. 8, 12, 
and 14.  In a letter to the President, in 1998, the veteran 
indicated that he was seeking a Purple Heart Medal.  The 
Board further observes that in February 1998, the RO mailed 
to the veteran's new address a request for any additional 
evidence he might have, to include all treatment received 
from the VA.  There was no response from the veteran.  He has 
not submitted to the VA a copy of his DD 214 from his 1966-67 
duty.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Evidence that 
would permit an adjudicative 
determination that the appellant is 
credible in pursuit of a claim for 
compensation benefits for a psychiatric 
disability related to service is vital.  
Medical evidence or opinion that he has 
PTSD, or another psychiatric disability, 
related to military service would be 
pertinent.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO, with the cooperation of the 
veteran should try to secure medical 
records for the veteran from the Palo 
Alto outpatient clinic from 1967 through 
1970, and all records of treatment since 
March 1997, private or VA.

3.  The RO should contact the veteran and 
ask that he submit:
(a)   A copy of his DD 214 for service 
from June 1966 to January 1967.
(b)  All information concerning his 
attempts to secure, or orders for, a 
Purple Heart Medal, including the wound 
or wounds that would qualify him for such 
an award.

4.  The RO, with the help and cooperation 
of the veteran should attempt to secure 
all medical records associated with the 
veteran's discharge from the CA ANG in 
1996, especially records from Dr. 
Dunlevy, and the statement from Captain 
Elliot.

5.  Following completion of the above, 
the RO should review the additional 
evidence.  The RO should first determine 
whether any of the additional evidence 
would warrant a determination that the 
appellant is credible in his statements 
advanced in pursuit of a claim for 
compensation benefits for a psychiatric 
disability.  In other words, the current 
record demonstrates he is not credible, 
and it is incumbent upon the claimant to 
come forward, if he can, with evidence 
that would permit an adjudicator to 
determine that he has restored his 
credibility with respect to this claim. 

6.  The RO should then arrange for a VA 
psychiatric examination.  It is 
imperative that the examiner be provided 
with a copy of the claims folder and a 
copy of this remand for review in 
conjunction with the examination.  Any 
required testing should be performed.  
The purpose of the examination and a 
review of the record is to provide expert 
medical evidence as to whether the 
claimant now has an acquired psychiatric 
disability related to any period of 
service.  That opinion should be provided 
first upon the assumption that appellant 
is credible in his representations 
advanced in support of a claim for 
monetary benefits.  In the alternative, 
the examiner should enter a medical 
opinion as to whether the claimant has a 
psychiatric disability related to service 
based upon the premise that no 
credibility can be attached to his 
statements rendered in support of a 
monetary claim for benefits and it must 
be assumed that he is misrepresenting his 
subjective symptoms and history.

7.  The RO should then review the opinion 
and assure that it is in compliance with 
these requests.  If not, the report 
should be returned to correct any defect.

8.  The RO should then review the record 
and determine whether any change in its 
determination is warranted.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












